Order unanimously modified by striking out Items Second, Fourth and Fifth of the order appealed from, upon condition that the defendant shall limit the relief sought under its notice of motion, dated March 16, 1938, to the issuance of a commission on written interrogatories to Vienna, Austria; and as so modified affirmed, with twenty dollars costs and disbursements to the appellant; otherwise, in all respects affirmed, with twenty dollars costs and disbursements to the respondent. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Glennon, Untermyer and Dore, JJ.